Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 01, 2021, has been entered.
Response to Arguments
Applicant’s arguments to the amended claims, see pages 8-12, filed June 01, 2021, with respect to independent claims 1 and 4, and their related dependents, have been fully considered and are persuasive.  The rejections of independent claims 1 and 4, and therefore their related dependents, have been withdrawn. 
Applicant's arguments, see pages 9-12, filed June 01, 2021, with respect to the prior art used have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments concerning Weinerman et al, they have been considered but are not persuasive. Weinerman (Col 1, lines 44-45) teaches that the latch is used for connecting two relatively moveable members, which would encompass sliding doors and the like. Weinerman teaches the drawbar assembly (250) is made up of multiple components, including rigid members (252, 256, 250, 266). Broadly interpreted, this meets the limitation of rigid members. 
Regarding Applicant’s arguments concerning Edeus, Examiner agrees, however Edeus was not used in trying to meet those limitations. Edeus was brought in as a secondary reference 
Regarding Applicant’s arguments concerning Dolev, Eriksson, and Hagan, they have been considered but are not persuasive. These are all used as secondary references in 103 rejections, not as primary references for the independent claims which is Applicant’s main argument. 
Applicant's arguments, see pages 7-8 filed June 01, 2021, with respect to improper 103 rejections regarding claims 1-4, and 10-25 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
See new rejections based on Applicant’s amendments. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Regarding Claim 1, line 8, the phrase “can be” renders the claim indefinite because it is unclear if the limitation following this phrase is a positive limitation of the claim. For the purpose of examination, the examiner interprets this phrase as simply requiring that the latching posts, pegs, or knobs are capable of meeting the limitations and not requiring that the limitations are actually met.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10, 13, 14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weinerman et al US 5667261 A, in view of Edeus US 4098530 A.
Regarding Claim 10, Weinerman teaches: A heavy-duty jamb latch, comprising: a base plate (Weinerman Fig 4, elements 118, 128, 150, 154, 162, 300, 395); a handle (Fig 1, element 200) moveable between an open position (Fig 7 with rigid members at dotted line) and a closed position (Fig 9);  side plates adjacent and pivotably connected to the base plate (Fig 4, elements 202, 212); a carrier pin (Fig 4, element 270) passing through recesses in the base plate (Fig 4, and securing sliding doors to a rough opening of a building or structure [Note: The italicized limitation recites an intended use for the latch and does not hold patentable weight. It is the position of the examiner that the latch taught by Weinerman could be applied to a variety of structures, including a sliding door of a rough opening of a building or structure.] a cam (It is the position of the Examiner that the mechanism includes a cam that allows for a cam over movement as described in Applicant’s Specification due to having the rigid member having a pivot point (225) on the side plates and the side plates and handle having a pivot point (175) on the base plate)  which allows the rigid members and the base plate to remain in substantially parallel relation while the handle moves from the open position to the closed position (Fig 7-9; It is the position of the Examiner that the rigid members can remain substantially in parallel relation to the base plate as the handle moves from the open position to the closed position due to the two pivot points (225) and (175)); wherein the side plates are configured to be (i) substantially perpendicular to the base plate, the rigid members, while the handle is in the open position (Fig 7) and (ii) substantially parallel to the base plate, the rigid members, while the handle is in the closed position (Fig 9) Weinerman does not teach securing the sliding doors to the rough opening of the building or structure. Edeus teaches a toggle style latch used to secure a sliding door to the opening of a building structure (Edeus: Abstract, Lines 1-4). It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention in the art to use Weinerman’s latch in the manner of Edeus to secure a sliding door rough opening of a 
Regarding Claim 13, Weinerman, in view of Edeus, teaches: The heavy-duty jamb latch of claim 10 wherein the base plate further includes openings for mounting the heavy-duty jamb latch (Weinerman Col 8, lines 39-42).
Regarding Claim 14, Weinerman, in view of Edeus, teaches: The heavy-duty jamb latch of claim 10 wherein the base plate further includes locating features or extensions (Fig 4, element 162) to allow for easier installation (162 would face towards the jamb for the latch to be oriented correctly, therefore acting as a locating feature) of the heavy-duty jamb latch on to the rough opening of the building or structure.
Regarding Claim 16, Weinerman, in view of Edeus, does not explicitly disclose a method for the operation of a latch mechanism as claimed. However, given the structure of the clamping mechanism disclosed by Weinerman in combination with Edeus (per rejection of claim 10 above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method as claimed to use the latch mechanism to secure a sliding door to a rough opening of a building or structure.
Regarding Claim 18, Weinerman, in view of Edeus, does not explicitly disclose a method for mounting the latch mechanism to the rough opening of the building or structure as claimed. However the structure of the clamping mechanism taught by Weinerman in combination with Edeus is fully capable of performing the method.
Regarding Claim 19, Weinerman, in view of Edeus, teaches: The method of claim 16 wherein securing the heavy-duty jamb latch comprises moving the handle from an open position (Weinerman: Fig 7 with rigid members at dotted line) to a closed position (Weinerman: Fig 9) which causes the side plates to pivot about the base plate (As seen in Weinerman: Fig 6-7).
Regarding Claim 20, Weinerman, in view of Edeus, teaches: The method of claim 19 wherein the side plates are substantially perpendicular to the base plate in the open position (Weinerman: Fig 7 with rigid members at dotted line) and the side plates are substantially parallel to the base plate in the closed position (Weinerman: Fig 9).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Weinerman et al US 5667261 A and Edeus US 4098530 A as applied to claim 10 above, and further in view of Dolev US Pub No. 20140069154.
Regarding Claim 11, Weinerman and Edeus teach: A heavy duty jamb latch as claimed in claim 10, securing the sliding door to the rough opening of the building or structure. Weinerman and Edeus does not teach the heavy duty jamb latch in combination with a second heavy duty jamb latch having substantially identical features, said combination used to further secure the sliding doors to the rough opening of the building or structure. Dolev teaches that it is known in the art to use multiple latches to secure a door to a door frame (Dolev: Fig 1, 16) It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Weinerman and Edeus to use a second, identical clamping mechanism to secure sliding doors to the rough opening of the building or structure. One of ordinary skill in the art would understand that adding more latches would create a more secure connection between door and door frame/jamb, resulting in a more resilient door.
Claim 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Weinerman et al US 5667261 A and Edeus US 4098530 A as applied to claim 10 and 16 above, and further in view of Eriksson US Pub No. 20060076785.
Regarding Claim 12, Weinerman and Edeus teach: The heavy-duty jamb latch of claim 10 further comprising a hole (395) in the base plate that allows a padlock to be used to secure the latch. Weinerman and Edeus does not teach pin holes in the side plates through which a locking 
Regarding Claim 17, Weinerman and Edeus, further in view of Eriksson, does not explicitly disclose a method for locking of a latch mechanism as claimed. However the structure of the clamping mechanism taught by Weinerman and Edeus, further in view of Eriksson (per rejection of claim 12 above), is fully capable of performing the method. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Weinerman et al US 5667261 A and Edeus US 4098530 A as applied to claim 10 above, and further in view of Hagan US 20070214615 A1.
Regarding Claim 15, Weinerman and Edeus teach: The heavy-duty jamb latch of claim 10 wherein the handle comprises a handle pin (Weinerman: Fig 4, element 409,) fixed to the side plates via rivets. The end region of the handle pin (Weinerman: Fig 4, element 410) is riveted, deformed to expand diametrically creating a headed formation (Weinerman: Fig 10, element 413), to permanently fasten the handle pin to the side plates Weinerman and Edeus does not teach the handle pin being removably attached to the side plates via screws. Hagan teaches that it is known in the art to use a variety of fasteners to connect latch components (Hagan: P0025, lines 9-12). This combination shows that it is obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use screws instead of rivets to .
Allowable Subject Matter
Claims 1-3 and 21-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 1, see 112(b) rejection above. 
Regarding Claims 2-3, and 21-25, claims would be allowable due to their dependency on claim 1.
Claims 4 is allowable over the prior art. 
Regarding Claim 4, none of the prior art discloses or renders obvious a heavy duty jamb latch having the combination of features recited in Claim 4. The closest prior art Weinerman et al US 5667261 A teaches a latch having much of the claimed structure. Weinerman fails to teach a steel box girt or 2x4 wood lateral and hook shaped struts fastened to the carrier pin.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847.  The examiner can normally be reached on Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675